Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of the 17th day of January 2005, by and between Ida K. Kane (“Executive”) and
INVESTools Inc. (the “Company”).

 

In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY AGREES TO EMPLOY EXECUTIVE AND EXECUTIVE
HEREBY ACCEPTS SUCH EMPLOYMENT ON AN AT-WILL BASIS PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SUBJECT TO EXECUTIVE’S SATISFACTION OF THE
COMPANY’S PRE-EMPLOYMENT BACKGROUND SCREENING.  IN THE EVENT THAT EXECUTIVE
FAILS TO ACHIEVE SATISFACTORY RESULTS ON THE COMPANY’S PRE-EMPLOYMENT BACKGROUND
SCREENING, THIS AGREEMENT SHALL BE NULL AND VOID.  EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY WILL CONTINUE HEREUNDER UNTIL SUCH TIME AS IT IS TERMINATED PURSUANT
TO SECTION 5 (“EMPLOYMENT PERIOD”).  EXECUTIVE REPRESENTS AND WARRANTS THAT SHE
IS NOT ENGAGED IN OTHER WORK OR UNDER A CONTRACTUAL COMMITMENT THAT IS
INCONSISTENT WITH OR PROHIBITS EXECUTIVE FROM PERFORMING EXECUTIVE’S WORK FOR
THE COMPANY UNDER THIS AGREEMENT.  EXECUTIVE FURTHER WARRANTS AND REPRESENTS
THAT SHE SHALL NOT DISCLOSE TO THE COMPANY ANY CONFIDENTIAL INFORMATION OBTAINED
FROM A THIRD PARTY OR OTHERWISE VIOLATE ANY CONFIDENTIALITY OR NON-COMPETITION
OBLIGATIONS EXECUTIVE MAY HAVE INCURRED WITH A THIRD PARTY.


 

2.             SERVICES.  During the Employment Period, Executive shall be
employed as Chief Financial Officer with job responsibilities related thereto,
and such job responsibilities may be modified at the sole discretion of the
Chief Executive Officer.  Executive shall report to the Chief Executive Officer
and shall devote her full time efforts to the faithful performance of her duties
on behalf of the Company.  Executive shall also perform such other duties, and
may have job responsibilities modified from time to time as may be requested by
the Chief Executive Officer, provided such duties are generally consistent with
the level of responsibility currently held by Executive.  Executive’s principal
place of performance of her duties during the term of this Agreement shall be
Provo, Utah.  Executive shall not engage in additional gainful employment of any
kind or undertake any role or position, whether or not for compensation, with
any person or entity during the term of this Agreement without advance written
approval of the Chief Executive Officer.


 


3.             ADHERENCE TO COMPANY RULES.  EXECUTIVE, AT ALL TIMES DURING THE
EMPLOYMENT PERIOD, SHALL STRICTLY ADHERE TO AND OBEY ALL OF THE COMPANY’S
WRITTEN RULES, REGULATIONS AND POLICIES, INCLUDING WITHOUT LIMITATION THE
INVESTOOLS CODE OF BUSINESS ETHICS (ATTACHED HERETO AS EXHIBIT A), WHICH WILL BE
PROVIDED TO EXECUTIVE AND ARE NOW IN EFFECT, OR AS SUBSEQUENTLY ADOPTED OR
MODIFIED BY THE COMPANY AND PROVIDED TO EXECUTIVE WHICH GOVERN THE OPERATION OF
THE COMPANY’S BUSINESS AND THE CONDUCT OF EMPLOYEES OF THE COMPANY.


 


1

--------------------------------------------------------------------------------



 


4.             COMPENSATION.

 

A.             SALARY.  DURING 2005, EXECUTIVE SHALL RECEIVE AN ANNUAL BASE
SALARY OF $225,000 PAYABLE IN BI-WEEKLY GROSS AMOUNTS OF $8,653.85.  EXECUTIVE’S
SALARY SHALL BE SUBJECT TO ALL APPROPRIATE FEDERAL AND STATE WITHHOLDING TAXES
AND SHALL BE PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PROCEDURES OF THE
COMPANY.  BEGINNING IN 2006, EXECUTIVE’S SALARY MAY BE INCREASED OR DECREASED BY
THE COMPANY AT ANY TIME, IN ITS SOLE DISCRETION, UPON PROVIDING EXECUTIVE THIRTY
(30) DAYS NOTICE OF SUCH CHANGE.

 

B.             BENEFITS.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THE EMPLOYEE BENEFIT PLANS PROVIDED BY THE COMPANY
FOR ALL EMPLOYEES GENERALLY SUBJECT TO THE TERMS AND CONDITIONS OF THE
APPLICABLE PLAN.  ADDITIONALLY, EXECUTIVE SHALL BE ENTITLED TO ADDITIONAL TRAVEL
INSURANCE (ACCIDENTAL LIFE & DISMEMBERMENT).  BENEFITS WILL COMMENCE ON THE
FIRST DAY OF THE MONTH FOLLOWING EXECUTIVE’S FIRST DAY OF EMPLOYMENT (FEBRUARY
1, 2005), EXCEPT THAT THE 401(K) PLAN BENEFITS WILL BE AVAILABLE 90 DAYS AFTER
EXECUTIVE’S EMPLOYMENT STARTS.  THE COMPANY SHALL BE ENTITLED TO CHANGE, AMEND
OR TERMINATE SUCH PLANS FROM TIME TO TIME IN ITS SOLE DISCRETION.

 

C.             PAID TIME OFF.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO FOUR (4) WEEKS OF PAID PERSONAL TIME (PTO) OFF PER YEAR, WHICH SHALL
ACCRUE AT A RATE OF 6.1538 HOURS PER BI-WEEKLY PAY PERIOD.  EXECUTIVE SHALL TAKE
HER PTO TIME IN ACCORDANCE WITH COMPANY POLICIES AND PROCEDURES.

 

D.             EXPENSES.  EXECUTIVE SHALL BE ENTITLED TO REIMBURSEMENT OF HER
ORDINARY AND NECESSARY BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF HER
DUTIES IN ACCORDANCE WITH COMPANY POLICY.

 

E.             SIGN-ON BONUS.  EXECUTIVE SHALL RECEIVE A ONE-TIME SIGN-ON BONUS
IN THE AMOUNT OF $15,000.00, LESS APPLICABLE TAXES, PAYABLE WITHIN THIRTY (30)
DAYS OF EXECUTIVE’S FIRST DATE OF EMPLOYMENT.   IN THE EVENT EXECUTIVE
VOLUNTARILY RESIGNS HER EMPLOYMENT WITH THE COMPANY FOR ANY REASON PRIOR TO THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE OF THIS AGREEMENT, EXECUTIVE AGREES TO
IMMEDIATELY REPAY THE COMPANY A LUMP SUM AMOUNT EQUAL TO $625 PER MONTH FOR EACH
MONTH IN THE PERIOD BETWEEN EXECUTIVE’S RESIGNATION DATE AND THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE OF THIS AGREEMENT.

 

F.              DISCRETIONARY BONUS.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL BE ENTITLED TO AN ANNUAL BONUS UP TO MAXIMUM OF 35% OF EXECUTIVE’S BASE
SALARY AS DETERMINED IN THE SOLE DISCRETION OF THE COMPANY, PROVIDED THAT
EXECUTIVE AND/OR THE COMPANY MEET PERFORMANCE GOALS AS ESTABLISHED BY THE
COMPANY IN ITS SOLE DISCRETION.  FOR 2005, COMPANY AGREES TO GUARANTEE A MINIMUM
OF $50,000 IN THE DISCRETIONARY BONUS.

 

2

--------------------------------------------------------------------------------


 

G.             STOCK OPTIONS.  UPON EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT,
THE COMPANY SHALL GRANT EXECUTIVE 100,000 OPTIONS TO PURCHASE COMMON STOCK OF
THE COMPANY AT A STRIKE PRICE EQUAL TO THE CLOSING PRICE OF THE STOCK ON THE
DATE EXECUTIVE’S EMPLOYMENT COMMENCES HEREUNDER.  SUCH OPTIONS SHALL VEST AT A
RATE OF 25% PER YEAR.  THE APPLICABLE STOCK OPTION AGREEMENT AND PLAN SHALL
GOVERN ALL OTHER TERMS AND CONDITIONS OF EXECUTIVE’S OPTIONS.

 


5.             TERMINATION.  THE COMPANY OR EXECUTIVE MAY TERMINATE THIS
AGREEMENT AND EXECUTIVE’S EMPLOYMENT AS PROVIDED BELOW:


 

a.             Termination by the Company for Cause.  The Company shall have the
right to immediately terminate Executive’s employment at any time for any of the
following reasons (each of which is referred to herein as “Cause”) by giving
Executive written notice of the effective date of termination (which effective
date may be the date of such notice):

 

(I)            WILLFUL AND MATERIAL BREACH BY EXECUTIVE OF ANY PROVISION OF THIS
AGREEMENT;

 

(II)           ANY ACT BY EXECUTIVE OF FRAUD OR DISHONESTY INCLUDING, BUT NOT
LIMITED TO, STEALING OR FALSIFICATION OF COMPANY RECORDS, WITH RESPECT TO ANY
ASPECT OF THE COMPANY’S BUSINESS;

 

(III)          FAILURE BY EXECUTIVE TO FOLLOW THE LAWFUL INSTRUCTIONS OR
DIRECTIONS FROM THE CHIEF EXECUTIVE OFFICER OF THE COMPANY;

 

(IV)          FAILURE BY EXECUTIVE TO PERFORM IN ANY MANNER UNDER THIS AGREEMENT
AFTER BEING GIVEN NOTICE OF SUCH FAILURE BY THE COMPANY, ALONG WITH AN
EXPLANATION OF SUCH FAILURE OF PERFORMANCE;

 

(V)           MISAPPROPRIATION OF COMPANY FUNDS OR OF ANY CORPORATE OPPORTUNITY;

 

(VI)          CONVICTION OF EXECUTIVE OF A FELONY, OR OF A CRIME THAT THE
COMPANY, IN ITS SOLE DISCRETION, DETERMINES INVOLVES A SUBJECT MATTER WHICH MAY
REFLECT NEGATIVELY ON THE COMPANY’S REPUTATION OR BUSINESS (OR A PLEA OF NOLO
CONTENDERE THERETO);

 

(VII)         ACTS BY EXECUTIVE ATTEMPTING TO SECURE OR SECURING ANY PERSONAL
PROFIT NOT FULLY DISCLOSED TO AND APPROVED BY THE CHIEF EXECUTIVE OFFICER AND/OR
THE BOARD OF DIRECTORS (“BOARD”) OF THE COMPANY IN

 

3

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF THE COMPANY;

 

(VIII)        GROSS, WILLFUL OR WANTON NEGLIGENCE, MISCONDUCT, OR CONDUCT WHICH
CONSTITUTES A BREACH OF ANY FIDUCIARY DUTY OR DUTY OF LOYALTY OWED TO THE
COMPANY BY EXECUTIVE;

 

(IX)           MATERIAL VIOLATION OF ANY LAWFUL COMPANY POLICY, RULE, REGULATION
OR DIRECTIVE;

 

(X)            CONDUCT ON THE PART OF EXECUTIVE, EVEN IF NOT IN CONNECTION WITH
THE PERFORMANCE OF HER DUTIES CONTEMPLATED UNDER THIS AGREEMENT, THAT COULD
RESULT IN SERIOUS PREJUDICE TO THE INTERESTS OF THE COMPANY, AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION, AND EXECUTIVE FAILS TO CEASE SUCH CONDUCT
IMMEDIATELY UPON RECEIPT OF NOTICE TO CEASE SUCH CONDUCT;

 

(XI)           ACCEPTANCE BY EXECUTIVE OF EMPLOYMENT WITH ANOTHER EMPLOYER; OR

 

(XII)          VIOLATION OF MATERIAL FEDERAL OR STATE SECURITIES LAWS AS
DETERMINED IN THE SOLE DISCRETION OF THE COMPANY.

 

If the Company terminates Executive’s employment for any of the reasons set
forth above, the Company shall have no further obligations to Executive
hereunder from and after the effective date of termination and shall have all
other rights and remedies available under this or any other agreement and at law
or in equity and Executive gets nothing else.

 

b.             Termination by the Company Without Cause.  The Company shall have
the right to terminate Executive without Cause for any reason by providing
thirty (30) days’ written notice to Executive.  If the Company terminates
Executive without Cause by providing thirty (30) days’ notice and Executive is
diligently and effectively rendering services to the Company (as determined by
the Company in its sole discretion) as directed in Section 2 above at the time
of her termination, the Company shall pay Executive through the date of
termination and, subject to the limitations set forth below, the Company shall
provide Executive with severance compensation in an amount equal to the greater
of (i) six (6) month’s base salary (based on Executive’s annual salary on the
date of termination), less applicable taxes or (ii) the severance pay to which
Executive would be entitled under a severance pay plan, if any, in effect at the
time of Executive’s termination without Cause.  Such severance compensation
shall be paid in bi-weekly installments (“Installment Severance Payments”) over
the following six months (referred to herein as the “Severance Period”) in
accordance with the Company’s normal payroll practices and schedule.  In the
event Executive is in violation of Sections 7, 8, 9, 10 or 12 of this Agreement
at any time during the Severance Period, the Company shall be entitled

 

4

--------------------------------------------------------------------------------


 

to immediately cease the payment of the Installment Severance Payments, the
Company’s severance obligation shall terminate and expire, and the Company shall
have no further obligations hereunder from and after the date of such other
employment or violation and shall have all other rights and remedies available
under this Agreement or any other agreement and at law or in equity.

 

C.             VOLUNTARY TERMINATION BY EXECUTIVE.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS VOLUNTARILY TERMINATED BY EXECUTIVE
FOR ANY REASON, THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FROM AND
AFTER THE DATE OF SUCH TERMINATION AND SHALL HAVE ALL OTHER RIGHTS AND REMEDIES
AVAILABLE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT AND AT LAW OR IN EQUITY.

 

D.             TERMINATION UPON DEATH.  IN THE EVENT THAT EXECUTIVE SHALL DIE
DURING HER EMPLOYMENT BY THE COMPANY, THE COMPANY SHALL PAY TO EXECUTIVE’S
ESTATE ANY COMPENSATION DUE THAT WOULD OTHERWISE HAVE BEEN PAYABLE THROUGH THE
DATE OF DEATH.

 

e.             Termination Upon Disability.  In the event that Executive shall
become disabled during her employment by the Company, Executive’s employment
hereunder shall terminate and the Company shall provide Executive with severance
payments equal to three (3) months’ salary (based on Executive’s monthly salary
on the date of termination), less applicable taxes.  Such severance payments
shall be paid bi-weekly over a period of three months in accordance with the
Company’s normal payroll practices and schedule.   For purposes of this
Agreement, Executive shall become “disabled” if she shall become, because of
illness or incapacity, unable to perform the essential functions of her job
under this Agreement with or without reasonable accommodation for a continuous
period of ninety (90) days during the Employment Period.

 

6.             CHANGE OF CONTROL.

 

a.             For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred at such time as:


 


I.              ANY “PERSON” (AS THE TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES OF THE COMPANY REPRESENTING
MORE THAN 50% OF THE COMPANY’S OUTSTANDING VOTING SECURITIES OR RIGHTS TO
ACQUIRE SUCH SECURITIES EXCEPT FOR ANY VOTING SECURITIES ISSUED OR PURCHASED
UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS SUBSIDIARIES;  OR


 


II.            A PLAN OF REORGANIZATION, MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR SIMILAR TRANSACTION OCCURS OR
IS EFFECTUATED IN WHICH THE COMPANY IS NOT THE RESULTING OR SURVIVING ENTITY;
PROVIDED, HOWEVER, THAT SUCH AN EVENT LISTED ABOVE WILL BE DEEMED TO HAVE

 

5

--------------------------------------------------------------------------------


 


OCCURRED OR TO HAVE BEEN EFFECTUATED ONLY UPON RECEIPT OF ALL REQUIRED
REGULATORY APPROVALS NOT INCLUDING THE LAPSE OF ANY REQUIRED WAITING PERIODS; OR


 


III.           THE BOARD DETERMINES IN ITS SOLE DISCRETION THAT A CHANGE IN
CONTROL HAS OCCURRED.


 

b.             Benefits Upon Change in Control.

 


I.              SEVERANCE BENEFITS.  IF A CHANGE OF CONTROL OCCURS WITHIN THE
FIRST THREE (3) YEARS OF EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT, AND
EXECUTIVE NO LONGER REPORTS TO LEE BARBA OR THE THEN CURRENT CHIEF EXECUTIVE
OFFICER OF THE COMPANY AS A RESULT OF THE CHANGE OF CONTROL, EXECUTIVE SHALL
HAVE THE RIGHT TO RESIGN WITHIN THIRTY (30) DAYS FOLLOWING THE CHANGE OF CONTROL
AND BE ENTITLED TO RECEIVE A CASH SEVERANCE BENEFIT IN AN AMOUNT EQUAL TO SIX
(6) MONTH’S BASE SALARY (BASED ON EXECUTIVE’S ANNUAL SALARY ON THE DATE OF THE
CHANGE OF CONTROL), LESS APPLICABLE TAXES.  SUCH AMOUNT SHALL BE PAID IN
BI-WEEKLY INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES
AND SCHEDULE.  PROVIDED HOWEVER, THE COMPANY SHALL HAVE NO OBLIGATION TO PROVIDE
EXECUTIVE WITH ANY SEVERANCE COMPENSATION UNDER THIS SECTION 6 IF EXECUTIVE IS
IN BREACH OR VIOLATION OF ANY OF THE COVENANTS CONTAINED IN SECTIONS 7, 8, 9, 10
OR 12, DURING THE TIME PERIOD IN WHICH THE COMPANY IS MAKING THE SEVERANCE
PAYMENTS.

 

c.             No Mitigation or Offset.  Executive shall not be required to
mitigate the amount of any payment provided for in this Section 6 of this
Agreement by seeking other employment or otherwise. The Company shall not be
entitled to set off or reduce any severance payments owed to Executive under
this Section 6 by the amount of earnings or benefits received by Executive in
future employment.

 


7.             NONDISCLOSURE.  DURING THE EMPLOYMENT PERIOD, THE COMPANY AGREES
AND PROMISES TO PROVIDE, AND EXECUTIVE WILL ACQUIRE, KNOWLEDGE WITH RESPECT TO
THE COMPANY’S BUSINESS OPERATIONS, INCLUDING, BY WAY OF ILLUSTRATION, THE
COMPANY’S WORK PRODUCT (AS DEFINED BELOW), TRADE SECRETS, PROCESSES,
METHODOLOGIES AND METHODS FOR ANALYZING AND INVESTING IN THE STOCK MARKET,
SOFTWARE, DATABASES, AND OTHER TECHNICAL INFORMATION, BUSINESS INFORMATION,
CUSTOMER LISTS AND INFORMATION, CUSTOMER PREFERENCES, PROMOTIONAL AND MARKETING
MATERIALS, MARKETING PLANS AND STRATEGIES, BUSINESS PLANNING, FINANCIAL, AND
COSTING INFORMATION RELATED THERETO, REGARDLESS OF THE FORM OR MEDIA CONTAINING
SUCH INFORMATION, AND CONFIDENTIAL INFORMATION RELATING TO THE COMPANY’S
POLICIES AND EMPLOYEES (ALL OF SUCH INFORMATION HEREIN REFERRED TO AS THE
“CONFIDENTIAL INFORMATION”).  THE PROTECTION OF THE CONFIDENTIAL INFORMATION
AGAINST UNAUTHORIZED DISCLOSURE OR USE IS OF CRITICAL IMPORTANCE TO THE
COMPANY.  EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, DURING HER EMPLOYMENT,
DIVULGE TO ANY PERSON, DIRECTLY OR INDIRECTLY, EXCEPT TO THE COMPANY OR ITS
OFFICERS AND AGENTS (INCLUDING COMPANY ATTORNEYS OR ACCOUNTANTS) OR AS
REASONABLY REQUIRED IN CONNECTION WITH EXECUTIVE’S DUTIES ON BEHALF OF THE
COMPANY, OR USE, EXCEPT ON BEHALF OF THE COMPANY, ANY CONFIDENTIAL INFORMATION
ACQUIRED BY EXECUTIVE DURING HER EMPLOYMENT.  EXECUTIVE AGREES THAT HER
CONFIDENTIALITY OBLIGATION APPLIES TO ALL CONFIDENTIAL INFORMATION SHE HAS

 

6

--------------------------------------------------------------------------------


 


RECEIVED, LEARNED OR ACCESSED, NO MATTER WHEN SHE ACCESSED, LEARNED OR RECEIVED
SUCH INFORMATION.  EXECUTIVE FURTHER AGREES THAT EXECUTIVE WILL NOT, AT ANY TIME
AFTER HER EMPLOYMENT HAS ENDED (FOR WHATEVER REASON), USE OR DIVULGE TO ANY
PERSON DIRECTLY OR INDIRECTLY ANY CONFIDENTIAL INFORMATION, OR USE ANY
CONFIDENTIAL INFORMATION IN SUBSEQUENT EMPLOYMENT OF ANY NATURE.  IF EXECUTIVE
IS SUBPOENAED, OR IS OTHERWISE REQUIRED BY LAW TO TESTIFY CONCERNING
CONFIDENTIAL INFORMATION, EXECUTIVE AGREES TO IMMEDIATELY NOTIFY COMPANY UPON
RECEIPT OF A SUBPOENA, OR UPON BELIEF THAT SUCH TESTIMONY SHALL BE REQUIRED. 
EXECUTIVE SHALL NOT COPY OR REMOVE FROM THE COMPANY’S PLACES OF BUSINESS ANY OF
THE OF THE COMPANY’S DOCUMENTS, MATERIALS OR ITEMS CONTAINING CONFIDENTIAL
INFORMATION EXCEPT WITH THE EXPRESS WRITTEN PERMISSION OF THE COMPANY OR IN THE
NORMAL COURSE OF EMPLOYMENT.


 


8.             NON-INTERFERENCE OR SOLICITATION.  EXECUTIVE AGREES THAT DURING
THE EMPLOYMENT PERIOD, AND FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE
TERMINATION OF HER EMPLOYMENT (FOR WHATEVER REASON), THAT EXECUTIVE SHALL NOT
KNOWINGLY, DIRECTLY OR INDIRECTLY, INDUCE, SOLICIT, OR ATTEMPT TO PERSUADE,
DIRECTLY OR INDIRECTLY, (1) ANY FORMER, CURRENT OR FUTURE EMPLOYEE, AGENT,
CONTRACTOR, MANAGER, CONSULTANT, DIRECTOR OR OTHER PARTICIPANT IN THE COMPANY,
OR (2) ANY PERSON WHO HAS PURCHASED A PROGRAM OR PRODUCT OF THE COMPANY DURING
THE TERM OF THIS AGREEMENT, OR (3) ANY PERSON OR ENTITY WHO HAS COLLABORATED OR
WAS AFFILIATED WITH THE COMPANY DURING THE TERM OF THIS AGREEMENT, (ALL THE
FOREGOING THREE GROUPS BEING COLLECTIVELY REFERRED TO HEREIN AS “PARTICIPANT”)
TO ENTER INTO ANY BUSINESS RELATIONSHIP WITH EXECUTIVE, EXCEPT FOR THE BENEFIT
OF THE COMPANY, OR ANY BUSINESS ORGANIZATION IN WHICH EXECUTIVE IS INVOLVED OR
WHICH IS IN COMPETITION WITH THE RESTRICTED BUSINESS.  IN ADDITION, DURING THE
EMPLOYMENT PERIOD AND FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE TERMINATION
OF HER EMPLOYMENT (FOR WHATEVER REASON), EXECUTIVE SHALL NOT (1) DIRECTLY OR
INDIRECTLY CONTACT ANY PERSON OR ENTITY HAVING A RELATIONSHIP (AS DEFINED BELOW)
WITH THE COMPANY OR DISCLOSED BY THE COMPANY TO EXECUTIVE FOR THE PURPOSE OF
TAKING ADVANTAGE OF A BUSINESS OPPORTUNITY TO THE DETRIMENT OF THE COMPANY, (2)
OTHERWISE CIRCUMVENT A RELATIONSHIP WITH THE COMPANY OR, TO THE DETRIMENT OF THE
COMPANY, ESTABLISH A RELATIONSHIP WITH A PARTY WITH WHOM THE COMPANY HAS A
RELATIONSHIP, OR (3) SEEK TO ESTABLISH ANY RIGHTS, INCLUDING BUT NOT LIMITED TO
INTELLECTUAL PROPERTY RIGHTS, ANYWHERE IN THE WORLD IN CONFLICT WITH ANY
INTELLECTUAL PROPERTY RIGHTS RELATED TO WORK PRODUCT.


 


FOR PURPOSES OF THIS AGREEMENT, THE TERM “RESTRICTED BUSINESS” SHALL MEAN THE
AREA OF BUSINESS DEALING WITH PROVIDING TELEMARKETING, AND SEMINAR PRODUCTS,
WORKSHOPS, AND SELF-STUDY PROGRAMS, ALL RELATING TO STOCKS AND STOCK MARKET
INVESTING INFORMATION AND ANALYSIS, AS WELL AS ANY OTHER AREA OF BUSINESS IN
WHICH THE COMPANY IS ENGAGED.   FOR PURPOSES OF THIS AGREEMENT, “DIRECTLY OR
INDIRECTLY” MEANS AS A PAID OR UNPAID DIRECTOR, OFFICER, AGENT, REPRESENTATIVE,
MANAGER, EMPLOYEE OF, OR CONSULTANT TO ANY ENTERPRISE, OR ACTING AS A PROPRIETOR
OF AN ENTERPRISE, OR HOLDING ANY DIRECT OR INDIRECT PARTICIPATING ROLE IN ANY
ENTERPRISE AS AN OWNER, PARTNER, LIMITED PARTNER, MEMBER, MANAGER, JOINT
VENTURER, SHAREHOLDER OR CREDITOR.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“RELATIONSHIP” SHALL MEAN A BUSINESS ARRANGEMENT, TRANSACTION, CONTRACT,
UNDERSTANDING OR OTHER BUSINESS RELATIONSHIP.  THE FOREGOING PROHIBITION AGAINST
SOLICITING PARTICIPANTS SHALL INCLUDE EXECUTIVE AGREEING TO ENTER INTO ANY SUCH
PROHIBITED RELATIONSHIP, EVEN IF PARTICIPANT MADE THE INITIAL CONTACT REGARDING
SUCH RELATIONSHIP.

 

7

--------------------------------------------------------------------------------


 

9.             NON-COMPETITION.  In consideration of the numerous mutual
promises and agreements contained in this Agreement between the Company and
Executive, including, without limitation, those involving, employment,
compensation, and Confidential Information, and in order to protect the
Company’s Confidential Information and other legitimate business interests and
to reduce the likelihood of irreparable damage which would occur in the event
such information is provided to or used by a competitor of the Company,
Executive agrees that during her employment and for an additional period of six
(6) months immediately following the termination of her employment (for whatever
reason) (the “Noncompetition Term”), she shall not directly or indirectly enter
into or attempt to enter into the Restricted Business in the United States or
Canada.

 

Executive hereby acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration of the provisions of this Section 9
are reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company. This noncompetition provision shall survive
the termination of Executive’s employment (for any reason) and can only be
revoked or modified by a writing signed by the parties which specifically states
an intent to revoke or modify this provision.  Executive acknowledges that the
Company would not employ her or provide her with access to its Confidential
Information but for her covenants or promises contained in this Section.

 

The Company and Executive agree and stipulate that the agreements and covenants
not to compete contained in this Section 9 hereof are fair and reasonable in
light of all of the facts and circumstances of the relationship between
Executive and the Company; however, Executive and the Company are aware that in
certain circumstances courts have refused to enforce certain terms of agreements
not to compete.  Therefore, in furtherance of, and not in derogation of the
provisions of this Section 9, the Company and Executive agree that in the event
a court should decline to enforce any terms of any of the provisions of this
Section 9, that Section 9 shall be deemed to be modified or reformed to restrict
Executive’s competition with the Company to the maximum extent, as to time,
geography and business scope, which the court shall find enforceable; provided,
however, in no event shall the provisions of this Section 9 be deemed to be more
restrictive to Executive than those contained herein.

 


10.          WORK PRODUCT.  FOR PURPOSES OF THIS SECTION 10, “WORK PRODUCT”
SHALL MEAN ALL INTELLECTUAL PROPERTY RIGHTS, INCLUDING ALL TRADE SECRETS, U.S.
AND INTERNATIONAL COPYRIGHTS, TRADEMARKS, TRADE NAMES, PATENTABLE INVENTIONS,
DISCOVERIES AND OTHER INTELLECTUAL PROPERTY RIGHTS IN ANY PROGRAMMING, DESIGN,
DOCUMENTATION, TECHNOLOGY, OR OTHER WORK PRODUCT THAT IS CREATED IN CONNECTION
WITH EXECUTIVE’S WORK.  IN ADDITION, ALL RIGHTS IN ANY PREEXISTING PROGRAMMING,
DESIGN, DOCUMENTATION, TECHNOLOGY, OR OTHER WORK PRODUCT PROVIDED TO THE COMPANY
DURING EXECUTIVE’S EMPLOYMENT SHALL AUTOMATICALLY BECOME PART OF THE WORK
PRODUCT

 

8

--------------------------------------------------------------------------------


 


HEREUNDER, WHETHER OR NOT IT ARISES SPECIFICALLY OUT OF EXECUTIVE’S “WORK.”  FOR
PURPOSES OF THIS AGREEMENT, “WORK” SHALL MEAN (I) ANY DIRECT ASSIGNMENTS AND
REQUIRED PERFORMANCE BY OR FOR THE COMPANY, AND (2) ANY OTHER PRODUCTIVE OUTPUT
THAT RELATES TO THE BUSINESS OF THE COMPANY AND IS PRODUCED DURING THE COURSE OF
EXECUTIVE’S EMPLOYMENT OR ENGAGEMENT BY THE COMPANY.  FOR THIS PURPOSE, WORK MAY
BE CONSIDERED PRESENT EVEN AFTER NORMAL WORKING HOURS, AWAY FROM THE COMPANY’S
PREMISES, ON AN UNSUPERVISED BASIS, ALONE OR WITH OTHERS.  UNLESS OTHERWISE
APPROVED IN WRITING BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, THIS
AGREEMENT SHALL APPLY TO ALL WORK PRODUCT CREATED IN CONNECTION WITH ALL WORK
CONDUCTED BEFORE OR AFTER THE DATE OF THIS AGREEMENT.

 

The Company shall own all rights in the Work Product.  To this end, all Work
Product shall be considered work made for hire for the Company.  If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Executive for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Executive agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company.  Executive hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law.  The Company
shall have the right to obtain and hold, in whatever name or capacity it
selects, copyrights, registrations, and any other protection available in the
Work Product.

 

Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including by (1) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and conveyance, (2) obtaining and/or
aiding in the enforcement of copyrights, trade secrets, and (if applicable)
patents with respect to the Work Product in any countries, and (3) providing
testimony in connection with any proceeding affecting the rights of the Company
in any Work Product.

 

Executive warrants that Executive’s Work for the Company does not and will not
in any way conflict with any remaining obligations Executive may have with any
prior or current employer or contractor.  Executive also agrees to develop all
Work Product in a manner that avoids even the appearance of infringement of any
third party’s intellectual property rights.


 


11.          NO EXCLUSIONS.  EXECUTIVE HEREBY REPRESENTS THAT EXECUTIVE HAS NOT
HERETOFORE CREATED ANY WORK PRODUCT OR PREPARED ANY WORK, WHICH IS THE SUBJECT
OF ANY WORK PRODUCT, THAT EXECUTIVE WISHES TO EXCLUDE FROM THE PROVISIONS OF
SECTION 10 ABOVE.


 


12.          RETURN OF DOCUMENTS.  EXECUTIVE AGREES THAT IF EXECUTIVE’S
RELATIONSHIP WITH THE COMPANY IS TERMINATED (FOR WHATEVER REASON), EXECUTIVE
SHALL NOT TAKE WITH EXECUTIVE, BUT WILL LEAVE WITH THE COMPANY, ALL WORK
PRODUCT, CONFIDENTIAL INFORMATION, RECORDS, FILES, MEMORANDA, REPORTS, PRICE
LISTS, CUSTOMER LISTS, SUPPLIER LISTS, FINANCIAL INFORMATION, DOCUMENTS AND
OTHER INFORMATION, IN WHATEVER FORM (INCLUDING ON COMPUTER DISK), AND ANY COPIES
THEREOF, OR

 

9

--------------------------------------------------------------------------------


 


IF SUCH ITEMS ARE NOT ON THE PREMISES OF THE COMPANY, EXECUTIVE AGREES TO RETURN
SUCH ITEMS IMMEDIATELY UPON EXECUTIVE’S TERMINATION.  EXECUTIVE ACKNOWLEDGES
THAT ALL SUCH ITEMS ARE AND REMAIN THE PROPERTY OF THE COMPANY.

 


13.          INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES THAT BREACH OF ANY OF
THE AGREEMENTS CONTAINED HEREIN, INCLUDING, WITHOUT LIMITATION, THE
CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETITION COVENANTS SPECIFIED IN
SECTIONS 7, 8 AND 9, WILL GIVE RISE TO IRREPARABLE INJURY TO THE COMPANY,
INADEQUATELY COMPENSABLE IN DAMAGES.  ACCORDINGLY, EXECUTIVE AGREES THAT THE
COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF TO PREVENT OR CURE BREACHES OR
THREATENED BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFIC
PERFORMANCE OF THE TERMS AND PROVISIONS HEREOF IN ANY COURT OF COMPETENT
JURISDICTION, IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDIES WHICH MAY BE
AVAILABLE.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE ENFORCEMENT OF A
REMEDY HEREUNDER BY WAY OF INJUNCTION SHALL NOT PREVENT EXECUTIVE FROM EARNING A
REASONABLE LIVELIHOOD.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE
COVENANTS CONTAINED HEREIN ARE NECESSARY FOR THE PROTECTION OF THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS AND CONFIDENTIAL INFORMATION AND ARE REASONABLE IN
SCOPE AND CONTENT.

 


14.          SEVERABILITY AND REFORMATION.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW,
AND IF THE RIGHTS OR OBLIGATIONS OF EXECUTIVE OR THE COMPANY UNDER THIS
AGREEMENT WOULD NOT BE MATERIALLY AND ADVERSELY AFFECTED THEREBY, SUCH PROVISION
SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS
IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART
THEREOF, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE HEREFROM, AND IN LIEU OF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS
AGREEMENT A LEGAL, VALID AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE, AND THE COMPANY
AND EXECUTIVE HEREBY REQUEST THE COURT TO WHOM DISPUTES RELATING TO THIS
AGREEMENT ARE SUBMITTED TO REFORM THE OTHERWISE UNENFORCEABLE COVENANT IN
ACCORDANCE WITH THIS SECTION 14.

 


15.          HEADINGS, GENDER, ETC.  THE HEADINGS USED IN THIS AGREEMENT HAVE
BEEN INSERTED FOR CONVENIENCE AND DO NOT CONSTITUTE MATTER TO BE CONSTRUED OR
INTERPRETED IN CONNECTION WITH THIS AGREEMENT.  UNLESS THE CONTEXT OF THIS
AGREEMENT OTHERWISE REQUIRES, (I) WORDS OF ANY GENDER SHALL BE DEEMED TO INCLUDE
EACH OTHER GENDER; (II) WORDS USING THE SINGULAR OR PLURAL NUMBER SHALL ALSO
INCLUDE THE PLURAL OR SINGULAR NUMBER, RESPECTIVELY; AND (III) THE TERMS
“HEREOF,” “HEREIN,” “HEREBY,” “HERETO,” AND DERIVATIVE OR SIMILAR WORDS SHALL
REFER TO THIS ENTIRE AGREEMENT.

 


16.          GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO ANY
PRINCIPLE OF CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

 

10

--------------------------------------------------------------------------------


 


17.          VENUE.  THE VENUE FOR ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BE ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN PROVO, UTAH.


 


18.          SURVIVAL.  EXECUTIVE’S TERMINATION FROM EMPLOYMENT AND/OR THE
TERMINATION OF THIS AGREEMENT, FOR WHATEVER REASON, SHALL NOT REDUCE OR
TERMINATE EXECUTIVE’S COVENANTS AND AGREEMENTS SET FORTH HEREIN AND ALL SUCH
COVENANTS, INCLUDING THOSE CONTAINED IN SECTIONS 7, 8, 9, 10, & 12 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.

 


19.          NOTICES.  ANY NOTICE NECESSARY UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE CONSIDERED DELIVERED THREE DAYS AFTER MAILING IF SENT
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR WHEN RECEIVED, IF SENT BY TELECOPY,
PREPAID COURIER, EXPRESS MAIL OR PERSONAL DELIVERY TO THE FOLLOWING ADDRESSES:


 

If to the Company:

 

INVESTools Inc.

 

 

Attn: Nobumichi Hara

 

 

585 E. 1860 S.

 

 

Provo, Utah 84606

 

 

 

If to Executive:

 

Ida K. Kane

 

 

 

 

 

 

 

 

 

 

 

 

 


20.          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE STOCK OPTION AGREEMENT
CONTAIN THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES, AND
SUPERSEDES ANY OTHER AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, WHETHER ORAL
OR IN WRITING, WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY
ONLY BE MODIFIED PURSUANT TO SECTION 24.

 


21.          NO WAIVER.  THE FOREBEARANCE OR FAILURE OF ONE OF THE PARTIES
HERETO TO INSIST UPON STRICT COMPLIANCE BY THE OTHER WITH ANY PROVISIONS OF THIS
AGREEMENT, WHETHER CONTINUING OR NOT, SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
RIGHTS OR PRIVILEGES HEREUNDER.  NO WAIVER OF ANY RIGHT OR PRIVILEGE OF A PARTY
ARISING FROM ANY DEFAULT OR FAILURE HEREUNDER OF PERFORMANCE BY THE OTHER SHALL
AFFECT SUCH PARTY’S RIGHTS OR PRIVILEGES IN THE EVENT OF A FURTHER DEFAULT OR
FAILURE OF PERFORMANCE.

 

22.          ASSIGNMENT.  This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of the
Company.  This Agreement shall be assignable or delegable by the Company.  The
rights and obligations under this Agreement shall inure to the benefit of and
shall be binding upon the heirs, legatees, administrators and personal
representatives of Executive and upon the successors, representatives and
assigns of the Company.

 

11

--------------------------------------------------------------------------------


 


23.          BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS.

 


24.          MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED ONLY BY A WRITTEN
AGREEMENT SIGNED BY BOTH PARTIES.  ANY SUCH WRITTEN MODIFICATION MAY ONLY BE
SIGNED BY THE PRESIDENT OR CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 


25.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

 

IDA K. KANE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

INVESTOOLS INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

LEE BARBA

 

 

 

 

CEO

 

 

 

 

 

 

Date:

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

INVESTOOLS INC

CODE OF BUSINESS CONDUCT AND ETHICS FOR
MEMBERS OF THE BOARD OF DIRECTORS
AND EXECUTIVE OFFICERS
OF INVESTOOLS INC AND ITS SUBSIDIARIES
ADOPTED BY THE BOARD OF DIRECTORS ON AUGUST 14, 2003

 

 

The Board of Directors (the “Board”) of INVESTools Inc. (“INVESTools”) has
adopted the following Code of Business Conduct and Ethics for Members of the
Board of Directors and Executive Officers (this “Code”). This Code is also
applicable to officers and directors of all subsidiaries of INVESTools.  This
Code is intended to focus the Board, each Director, Company management, and each
Executive Officer on areas of ethical risk, provide guidance to Directors and
management to help them recognize and deal with ethical issues, provide
mechanisms to report unethical conduct, and help foster a culture of honesty and
accountability. Each Director and Executive Officer must comply with the letter
and spirit of this Code. This Code encompasses INVESTools’ policies on Business
Ethics, Conflict of Interest, Employee Inventions and Confidential Information,
Improper Business Payments, U.S. Antitrust Laws, Ethics for Senior Financial
Officers and Insider Trading.

No code or policy can anticipate every situation that may arise. Accordingly,
this Code is intended to serve as a source of guiding principles for Directors
and Executive Officers. Directors and Executive Officers are encouraged to bring
questions about particular circumstances that may implicate one or more of the
provisions of this Code to the attention of the Chair of the Audit Committee,
who may consult with legal counsel as appropriate.

 

1. CONFLICT OF INTEREST.

 

A “conflict of interest” occurs when a Director’s or Executive Officer’s private
interest interferes in any way, or appears to interfere, with the interests of
INVESTools as a whole. Conflicts of interest also arise when a Director or
Executive Officer, or a member of his or her immediate family, receives improper
personal benefits as a result of his or her position as a Director or Executive
Officer of INVESTools. Loans or guarantees of obligations may create conflicts
of interest; therefore, INVESTools shall not make any personal loans or
extensions of credit to nor become contingently liable for any indebtedness of
Directors or Executive Officers or a member of his or her family.

Directors and Executive Officers must avoid conflicts of interest with
INVESTools. Any situation that involves, or may reasonably be expected to
involve, a conflict of interest with INVESTools must be disclosed immediately to
the Chair of the Audit Committee.

This Code does not attempt to describe all possible conflicts of interest that
could develop. Some of the more common conflicts from which Directors and
Executive Officers must refrain, however, are set out below.

•      Relationship of Company with third parties. Directors and Executive
Officers may not engage in any conduct or activities that are inconsistent with
INVESTools’ best interests or that disrupt or impair INVESTools’ relationship
with any person or entity with which INVESTools has or proposes to enter into a
business or contractual relationship.

•      Compensation from non-Company sources. Directors and Executive Officers
may not accept compensation, in any form, for services performed for INVESTools
from any source other than INVESTools.

 

13

--------------------------------------------------------------------------------


 

•      Gifts. Directors and Executive Officers and members of their families may
not offer, give or receive gifts from persons or entities who deal with
INVESTools in those cases where any such gift is being made in order to
influence the Directors’ or Executive Officers’ actions as members of the Board
and senior management of INVESTools, or where acceptance of the gifts could
create the appearance of a conflict of interest. De minimus gifts valued
individually at less than $100, or less than $250 in the aggregate value, from a
single such person or entity on an annual basis are excepted.

 

2. CORPORATE OPPORTUNITIES.

 

Directors and Executive Officers owe a duty to INVESTools to advance its
legitimate interests when the opportunity to do so arises. Executive Officers,
and Directors when an opportunity that relates to INVESTools’ business has been
presented to the Directors solely by INVESTools or its agents and until such
time as INVESTools has determined that it will not pursue the opportunity, are
prohibited from: (a) taking for themselves personally opportunities that are
discovered through the use of corporate property, information or the Director’s
or Executive Officer’s position; (b) using INVESTools’ property, information, or
position for personal gain; or (c) personally competing with INVESTools,
directly or indirectly, for business opportunities. However, if it has been
determined that INVESTools will not pursue an opportunity that relates to
INVESTools’ business, a non-management Director may do so.

 

3. CONFIDENTIALITY.

 

Directors and Executive Officers must maintain the confidentiality of
information entrusted to them by INVESTools or its customers, and any other
confidential information about INVESTools that comes to them, from whatever
source, in their capacity as Director or Executive Officer, except when
disclosure is authorized or required by laws or regulations. Confidential
information includes all non-public information that might be of use to
competitors, or harmful to INVESTools or its customers, if disclosed.

 

4. PROTECTION AND PROPER USE OF COMPANY ASSETS.

 

Theft, carelessness and waste of assets have a direct impact on INVESTools’
profitability. Directors and Executive Officers shall protect INVESTools’ assets
and ensure their efficient use.

 

5. FAIR DEALING.

 

The conduct required by fair dealing requires honesty in fact and the observance
of reasonable commercial standards of fair dealing. Directors and Executive
Officers shall deal fairly and oversee fair dealing by employees and officers
with INVESTools’ directors, officers, employees, customers, suppliers and
competitors. None should do anything that could be interpreted as dishonest or
outside reasonable commercial standards of fair dealing.

 

6. COMPLIANCE WITH LAWS, RULES AND REGULATIONS.

 

Directors and Executive Officers shall comply, and oversee compliance by
employees, officers and other directors, with all laws, rules and regulations
applicable to INVESTools.

 

7. COMPLIANCE WITH THIS CODE CANNOT BE WAIVED.

 

While the Board or any Committee of the Board cannot waive compliance with this
Code, the Board may, upon a favorable recommendation from its Audit Committee,
determine that a proposed course of conduct does not contravene the substantive
requirements of this Code.

 

14

--------------------------------------------------------------------------------


 

8. ENCOURAGING THE REPORTING OF ANY ILLEGAL OR UNETHICAL BEHAVIOR.

 

Directors and Executive Officers should promote ethical behavior and take steps
to create a working environment at INVESTools that: (a) encourages employees to
talk to supervisors, managers and other appropriate personnel when in doubt
about the best course of action in a particular situation; (b) encourages
employees to report violations of laws, rules, regulations or INVESTools’ Code
of Ethics to appropriate personnel; and (c) fosters the understanding among
employees that INVESTools will not permit retaliation for reports made in good
faith.

 

9. FAILURE TO COMPLY; COMPLIANCE PROCEDURES.

 

A failure by any Director or Executive Officer to comply with the laws or
regulations governing INVESTools’ business, this Code or any other Company
policy or requirement may result in disciplinary action, and, if warranted,
legal proceedings. Directors and Executive Officers should communicate any
suspected violations of this Code promptly to the Chair of the Audit Committee.
Violations will be investigated by the Audit Committee or by a person or persons
designated by the Audit Committee and appropriate action will be taken in the
event of any violations of this Code.

 

10. ANNUAL REVIEW.

 

Annually, each Director and Executive Officer shall provide written
certification that he or she has read and understands this Code and its contents
and that he or she has not violated, and is not aware that any other Director or
Executive Officer has violated, this Code.

 

15

--------------------------------------------------------------------------------